 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

 9                               Plaintiff,             CASE NO. C18-183 RSL

10             v.                                       ORDER OF DISMISSAL

11   BRUCE C GAGE, et al.,

12                               Defendants.

13          The Court, having reviewed Plaintiff’s complaint, the Report and Recommendation of the
14   Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
15   hereby find and ORDER:
16       (1)    The Court ADOPTS the Report and Recommendation.
17       (2)    This case is DISMISSED WITHOUT PREJUDICE for failure to comply with a
18              court order and failure to prosecute.
19
            Dated this 19th day of December, 2018.
20

21                                                      A
                                                        ROBERT S. LASNIK
22                                                      United States District Judge

23




     ORDER OF DISMISSAL - 1
